Order, Supreme Court, New York County (Louis York, J.), entered January 9, 1996, which granted defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
The cause of action for tuition reimbursement pursuant to Education Law § 3202 (4) (a) was properly dismissed on the ground that the one-year limitations period of Education Law § 3813 (former [2-b]) began to run at the conclusion of the school year for which reimbursement is sought, i.e., no later than June 30, 1992, and not, as plaintiff claims, in July 1993, when defendants tendered only partial payment of its bill, and that the June 1994 commencement date of the action therefore renders it untimely. The cause of action for account stated was properly dismissed on the ground that plaintiff’s right to reimbursement is based on statute, not contract, and that the statutory limitations period therefore applies (see, Connetquot Cent. School Dist. v Greenport Union Free School Dist., 100 AD2d 923). We have considered plaintiff’s other arguments, including that defendants should be estopped from asserting the one-year limitations period, and find them to be without merit.
We note that the 1996 amendment to section 3813 (2-b), designed to address the seeming inequities of situations such as here present, is prospective in application, and does not apply here. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.